﻿The Republic of Panama is deeply gratified at the election of Mr- Samir Shihabi as President of the General Assembly, and we are confident that under his able guidance this forty-sixth session of the Assembly will be one of great importance for our Organization.
The work of his predecessor, Mr. Guido de Marco, has laid the bases upon which to deal with the changes called for by the new international situation.
My people are very happy at the admission of the new Members. We have always maintained cordial relations with the Republic of Korea, and we now have the hope that the Korean peninsula will be reunified. The Republic of the Marshall Islands and the Federated States of Micronesia are our neighbours of that Pacific Ocean which has linked us with Asia for so many centuries. Estonia, Latvia and Lithuania constitute an example of faith and courage in regard to liberation, culminating in recognition by the international community. We are fully confident that at the next session of the General Assembly we shall have another new Member as a result of the plebiscite to be conducted in Western Sahara under the auspices of the United Nations to secure the right of self-determination for the Saharan people.
A year ago, from this rostrum, I gave a brief account of the recent history of our Republic. The vicissitudes we have experienced can be understood only in the light of our internal reality, which quite often is ill understood in certain circles. On that occasion I sought to emphasize certain of the national values we treasure. Among these are our love for democracy, our commitment to human dignity and our devotion to individual freedoms. On the other side of the coin is our aversion to poverty, sectarianism and disease. In defence of those values, and in the struggle against those scourges, the Republic of Panama will always be prepared to contribute, with honesty and determination, not only domestically but also as a member of the world community.
A year ago we were looking forward to the opportunity of enjoying an era of peace and cooperation between nations. Today we are beginning to build the road to a new society for mankind. Here, the relationship between the super-Powers could prove to be an effective instrument. We understand that this is a complex situation, but we observe that positive results have already emerged with regard to relations among States and the freedom of peoples. The changes in the Soviet Union, in Eastern Europe and in Asia give rise to optimism, and they should prompt us to cooperation. The international community understands this and is supporting the positive change. For the Republic of Panama, the establishment of diplomatic and consular relations with the Soviet Union is the door to a new and significant relationship on the eve of the twenty-first century.
It is in the framework of this flowering of freedom that we must confront the crises presented by national identities. Those crises are as understandable as were the divisions that ensued upon our independence from Spain in the last century. As part of greater Colombia, we lived through the dismemberment of a dream and the confinement of a continental vision. Today we are trying to recapture these, having paid the high price of fragmentation.
Against this background, we view with concern and pain the struggles of Yugoslavia. We are aware of the roots of the ethnic problem but, at the same time, we harbour the hope that the centrifugal forces of development will overcome the fragmentationist forces of division, both in that country and in the emerging regions of Africa.
Peace in the Middle East calls for a new tolerance between Israel and the Arab countries. A conference to examine the present situation and to help to overcome decades of enmity is essential. It is necessary not only for the region and for the peace of the planet but also for the sake of programmes aimed at the salvation of mankind and the defence of our environment. The surest road to a lasting peace is a negotiated solution that will satisfy the specific aspirations of all the peoples concerned.
Our Government has closely followed political developments in southern Africa. We believe that a serious effort is being made to revise the apartheid system. The Pretoria Government has adopted significant measures that call for impartial study, taking into account the interests of the South African peoples. A solution should be sought that is more in tune with the present international situation.
If the political problems of Europe and the eastern Mediterranean are of unquestionable importance to us all, I wish to refer to two other obstacles that we must overcome in this Organization and within each State. I refer to the poverty of man and to the impoverishment of the environment. Poverty is making inroads every day. In the developing countries 1,000 million people are living in conditions of dire need. In South America and the Caribbean more than half the population is having difficulty surviving. In the developed countries, statistics conceal broad areas of human misery in the midst of apparently general wealth. The efforts of the United Nations to reduce poverty are worthy of praise and support. In our subcontinent the United Nations Development Programme and the regional projects concerning critical poverty help us to tackle the problem, but they are not sufficient. They must be supplemented with other measures of international cooperation.
We in Panama have adopted a set of measures in the framework of a national strategy to reduce poverty. These include projects over the next five years focusing on health, education, housing and employment, with the emphasis on programmes for mother-and-child nourishment, popular housing and job creation. The support of non-governmental organizations has been demonstrably important and constitutes a mechanism for extra-governmental participation without which the democratic process would be incomplete.
We shall ensure that next century's world is better than this one if we understand that we cannot create in one part of society wealth that is based on poverty in another part - either internationally or nationally. Relationships between North and South must change on the basis of mutual respect and acceptance of the just value that human labour deserves in every region. We need a new approach to the prices of our commodities. We need truly to expand international trade and investment. We need a generous vision concerning the use and distribution of wealth. This is a matter not of paternalism but of justice, for that reason it is Important that trade negotiations in the Uruguay Round of the General Agreement on Tariffs and Trade should not become bogged down, and it is vital that regional economic groups should not became so many more zones of protectionism.
Last year I suggested that a decade against poverty should be declared with a view to checking the spread of poverty, disease and ignorance around the world. Today, in recognising the efforts of the United Nations in this noble endeavour, I insist that we move forward and that the new era of international cooperation should extend to the poor.
We are all concerned about the deterioration of the environment and about the harmful consequences that that may have for present and future generations. We Panamanians are doubly concerned because of our position, because of the nature of our natural resources and because of the impact that their deterioration would have for the planet, but especially for Panama.
We live between two seas united by a canal. The canal is at the same time a Panamanian resource and an instrument of world trade. Our fisheries encompass the Greater Caribbean and the Humboldt Current. We are literally the forward defence of Amazonia. Our Darien area has for several decades constituted a resource reserve of the first order. It is governed in the Pacific and Atlantic areas by organisations with the participation on an equal footing of all groups of indigenous peoples living there. They are represented at every level of Government, from local municipalities to the national Legislative Assembly.
Upsetting the ecological balance in this area would affect fisheries in both oceans, the operation of the Canal and inter-ocean trade.
My Government placed these facts on record at the recent meeting in Madrid. I wish to state decisively before this body the urgent necessity of quantifying the value of those reserves for mankind. They should be taken advantage of by all equally, by those of the North and those of the South, so that the land may have neither owners nor exploiters.
The painful measures that we small countries are taking in this area call for the cooperation of the developed countries in both the technical and economic spheres.
Aware of the implicit danger for all mankind, we have adopted the measures recommended by this Organization concerning dumping and incineration of toxic and dangerous waste in the region of the Greater Caribbean. We have also taken special precautions in the transport of oil and other chemicals that pass through the Canal. We are committed to the protection of our water resources and especially the preservation of the hydrographic basin of the Canal.
The World Conference on Environment and Development, to be held in Brazil in 1992, will be of decisive importance on this topic and Panama supports all measures to assure its success.
The military Government that preceded my own ceased to comply with the obligations of the State towards international organizations and other creditors. It had no other purpose than illicit enrichment and the waste of national capital. Thus, it neither paid the debts it had contracted nor encouraged the development of the economy.
My Government was obliged simultaneously to tackle unemployment, declining investments, an incomprehensible political hostility and the payment of the debt we inherited from the previous regime. Our efforts have in an orderly fashion produced some concrete results because our domestic economy is recovering. The fiscal situation is gradually becoming normalized. We have already achieved agreements with international financial bodies and with the countries of the Paris Club. Finally, we have prepared a programme of economic adjustment to free our economy within the plan of international cooperation, restructuring of debt and new plans for investment.
Our decision gradually and in a complementary way to become part of the Central American group is based on the trend towards regional grouping. We are furthermore convinced that the countries of the area are moving in a democratic direction. We are proceeding cautiously, but our decision demonstrates a firm political will, We are aware of our function as a link to the South American continent, to which we are bound by centuries of relationships, and to a Caribbean area that has since colonial times been related to us by blood, customs and interests. 
The Panama Canal is preparing to be Panamanian not only in name but in reality as of 31 December 1999. It should be stated in this body that, contrary to what is sometimes heard, the Republic of Panama is preparing itself responsibly for the administration of this national resource, which also constitutes a resource of mankind.
It has always been said to date that the land was ours and the capital belonged to the United States. The work conducted in the Culebra Cut at the cost of more than $200 million, which was necessary for several years, was paid for by the collection of tolls through the Canal; what amounts to the same thing, Panama has made the economic sacrifice implied by waiving that income from now until the year 2000. This participation is proof of our seriousness.
Moreover, the Republic of Panama is working out a mechanism that will allow us to engage in cooperation with users so that the Canal can fulfil its double function as a national resource and as an international instrument. We hope to be able to submit an original plan at the second Ibero-American Summit at Madrid as a Panamanian contribution to the great community of peoples linked by the two great oceans.
I have not forgotten that here a year ago I committed the Panamanian Government to the cause of freedom in our neighbouring country, Haiti. International determination and the Haitian will for freedom led to an historic election in which a humble citizen was constitutionally elected President.
We know what Haiti feels today. We know that a handful of arrogant soldiers are doing the same thing in Port-au-Prince that other arrogant soldiers did in Panama two years ago.
We are here to state clearly that a democratic government cannot permit, for whatever reason, the flouting of the popular will in this manner, not in Haiti, not in Panama not in any part of the world. All the statements about poverty, underdevelopment ox equality would be meaningless if we were to allow the will of the people freely expressed in exemplary elections to be defied, if we were to allow the heroes of Haitian freedom to he defeated by sophistry that has nothing to do with reality. 
I have left this point for the end of my statement because it has to do not only with the situation of a small Caribbean country; it also has a direct relationship with our efforts to restructure the United Nations and to create a new world order based on justice.
Here we have heard applause for the statements of those who have advocated the supremacy of a fair international order over internal injustice. As recently as Monday, the King of Spain moved the Assembly when, on behalf of his ancient kingdom he said, and I quote, "... human rights are not the internal problem of any country".
The tragedy in Haiti is something known to all Ibero-Americans, as well as many Africans, many Asians and many Europeans. The enjoyment of freedom involves the commitment to defend everyone's freedom; otherwise we run the risk of excluding ourselves from civilized society.
My Government supports all necessary measures to restore constitutional order in Haiti. We would do the same in any other case; we accept no formal concessions that betray the will of the people.
In the Organization of American States, we have maintained an unequivocal position order that the tragedy that my country experienced in 1989 will not be repeated in any other country. The Organization of American States cannot fail in its duty to re-establish democracy in Haiti. This would endanger democracy in this continent and would undermine the existence of that organization.
Therefore, the Panamanian delegation has consistently made clear its willingness to support any measure that could contribute efficiently and effectively to the restoration of democracy in Haiti. I am not upholding a false concept of the principle of non intervention, for sovereignty is founded on the self-determination of a people, not that of any Government. I note with pleasure that on the initiative of the Latin American and Caribbean Group the General Assembly will shortly be considering a resolution expressing the concern and solidarity that our peoples and Governments feel for Haitian democracy.
It is customary for the President of Brazil to open the general debate. Today, for the first time, a Head of State will close it. It is significant that, following a large country, a small one like ours should make the final statement. Humanity is not a question of size. We have the Netherlands, Greece, Switzerland and Japan as timeless reminders of the strength of the small countries.
On behalf of my Government and all the peoples who have benefited from his constant concern for the peace and well-being of all nations, I wish to pay a sincere tribute to the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar. He has courageously taken up the reforms of the Organization. He has left the proof of his dedication and his ability in Afghanistan, the Middle East, Cambodia, Cyprus and Central America, to mention only a few places. Panama offers him, as always, all its support, so that the record may show that we recognize his life as one devoted first to the service of his country and then to the service of mankind.
